Case 2:19-cv-05464-ODW-KS Document 50 Filed 03/04/21 Page 1 of 13 Page ID #:444




 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   ANTONIO FERNANDEZ,                                Case No. 2:19-cv-05464-ODW (KSx)
12                        Plaintiff,                   ORDER GRANTING MOTION TO
13
                                                       DISMISS PLAINTIFF’S UNRUH
            v.                                         ACT CLAIM [34]
14   O’REILLY AUTO ENTERPRISES, LLC,
15
     et al.,

16                        Defendants.
17
18                        I.    INTRODUCTION & BACKGROUND

19          On June 24, 2019, Plaintiff Antonio Fernandez filed a Complaint asserting a
20   claim for injunctive relief arising out of an alleged violation of the Americans with
21   Disabilities Act (“ADA”) and a claim for damages pursuant to California’s Unruh
22   Act. (Compl., ECF No. 1.) Presently before the Court is Defendant O’Reilly Auto
23   Enterprises, LLC’s Motion to Dismiss Plaintiff’s Unruh Act claim under Federal Rule
24   of Civil Procedure (“Rule”) 12(b)(1). (Mot. Dismiss Unruh Act Claim (“Motion” or
25   “Mot.”), ECF No. 34.) The matter is fully briefed. (Opp’n, ECF No. 36; Reply, ECF
26   No. 38.) For the reasons discussed below, the Court GRANTS Defendant’s Motion.1
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:19-cv-05464-ODW-KS Document 50 Filed 03/04/21 Page 2 of 13 Page ID #:445




 1                                II.      LEGAL STANDARD
 2         Rule 12(b)(1) allows a defendant to seek dismissal of a complaint for lack of
 3   subject matter jurisdiction. A defendant may bring a Rule 12(b)(1) motion to dismiss
 4   based on a lack of standing. See White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000)
 5   (“Because standing . . . pertain[s] to a federal court’s subject-matter jurisdiction under
 6   Article III, [it is] properly raised in a motion to dismiss under [Rule] 12(b)(1), not
 7   Rule 12(b)(6).”). “A Rule 12(b)(1) jurisdictional attack may be facial or factual.”
 8   Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citing White,
 9   227 F.3d at 1242).      A facial attack is based on the challenger’s assertion that
10   allegations in the complaint are “insufficient on their face to invoke federal
11   jurisdiction.” Id. “By contrast, in a factual attack, the challenger disputes the truth of
12   the allegations that, by themselves, would otherwise invoke federal jurisdiction.” Id.
13                                      III.   DISCUSSION
14         Defendant claims that the Court should decline to exercise supplemental
15   jurisdiction over Plaintiff’s Unruh Act claim because Plaintiff is a high-frequency
16   litigant who seeks to avoid California’s heightened pleading standards and increased
17   filing fees for such claims. (See generally Mot.)
18   A.    ADA and Unruh Act Claims
19         The ADA prohibits discrimination “on the basis of disability in the full and
20   equal enjoyment of the goods, services, facilities, privileges, advantages, or
21   accommodations of any place of public accommodation by any person who owns,
22   leases (or leases to), or operates a place of public accommodation.” 42 U.S.C.
23   § 12182(a). Under the ADA, “damages are not recoverable . . . only injunctive relief
24   is available.” Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002) (citing 42 U.S.C.
25   § 12188(a)(1)).
26         The Unruh Act provides: “All persons within the jurisdiction of [California] are
27   free and equal, and no matter what their . . . disability . . . are entitled to the full and
28   equal accommodations, advantages, facilities, privileges, or services in all business




                                                  2
Case 2:19-cv-05464-ODW-KS Document 50 Filed 03/04/21 Page 3 of 13 Page ID #:446




 1   establishments of every kind whatsoever.” Cal. Civ. Code § 51(b). The Unruh Act
 2   also provides that a violation of the ADA constitutes a violation of § 51 of the Unruh
 3   Act. Cal. Civ. Code § 51(f). Unlike the ADA, the Unruh Act allows for recovery of
 4   monetary damages. A plaintiff may recover actual damages for each and every
 5   offense “up to a maximum of three times the amount of actual damage but in no case
 6   less than four thousand dollars ($4,000).” Cal. Civ. Code § 52(a). “The litigant need
 7   not prove she suffered actual damages to recover the independent statutory damages
 8   of $4,000.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir. 2007).
 9   B.    California’s Limitations on the Filing of Construction-Related Accessibility
10         Claims

11         “In 2012, in an attempt to deter baseless claims and vexatious litigation,
12   California adopted heightened pleading requirements for disability discrimination
13   lawsuits under the Unruh Act.” Velez v. Il Fornaio (America) Corp., CV 3:18-1840
14   CAB (MDD), 2018 WL 6446169, at *6 (S.D. Cal. Dec. 10, 2018). These heightened
15   pleading requirements apply to actions alleging a “construction-related accessibility
16   claim,” which California law defines as “any civil claim in a civil action with respect
17   to a place of public accommodation, including, but not limited to, a claim brought
18   under Section 51, 54, 54.1, or 55, based wholly or in part on an alleged violation of
19   any construction-related accessibility standard.”       Cal. Civ. Code § 55.52(a)(1).
20   California’s heightened pleading standard for construction-related accessibility claims
21   requires a plaintiff to include specific facts concerning the plaintiff’s claim, including
22   the specific barriers encountered or how the plaintiff was deterred and each date on
23   which the plaintiff encountered each barrier or was deterred. See Cal. Civ. Proc. Code
24   § 425.50(a). California law requires plaintiffs to verify their complaints alleging
25   construction-related accessibility claims. See Cal. Civ. Proc. Code § 425.50(b)(1). A
26   complaint alleging construction-related accessibility claims that is not verified is
27   subject to a motion to strike. Id.
28




                                                 3
Case 2:19-cv-05464-ODW-KS Document 50 Filed 03/04/21 Page 4 of 13 Page ID #:447




 1         When California continued to experience large numbers of these actions,
 2   California imposed additional limitations on “high-frequency litigants.”       These
 3   additional restrictions became effective on October 15, 2015. Under California law, a
 4   “high-frequency litigant” is defined as:
 5                A plaintiff who has filed 10 or more complaints alleging a
 6                construction-related accessibility violation within the 12-
                  month period immediately preceding the filing of the current
 7                complaint alleging a construction-related accessibility
 8                violation.
 9   Cal. Civ. Proc. Code § 425.55(b)(1). The definition of high-frequency litigant also
10   extends to attorneys. See Cal. Civ. Proc. Code § 425.55(b)(2). In support of its
11   imposition of additional requirements on high-frequency litigants, the California
12   Legislature found and declared:
13                According to information from the California Commission
14                on Disability Access, more than one-half, or 54 percent, of
                  all construction-related accessibility complaints filed
15                between 2012 and 2014 were filed by two law firms. Forty-
16                six percent of all complaints were filed by a total of 14
                  parties. Therefore, a very small number of plaintiffs have
17
                  filed a disproportionately large number of the construction-
18                related accessibility claims in the state, from 70 to 300
19                lawsuits each year. Moreover, these lawsuits are frequently
                  filed against small businesses on the basis of boilerplate
20                complaints, apparently seeking quick cash settlements rather
21                than correction of the accessibility violation. This practice
                  unfairly taints the reputation of other innocent disabled
22
                  consumers who are merely trying to go about their daily
23                lives accessing public accommodations as they are entitled
24
                  to have full and equal access under the state’s Unruh Civil
                  Rights Act (Section 51 of the Civil Code) and the federal
25                Americans with Disability Act of 1990 (Public Law 101-
26                336).
27   Cal. Civ. Proc. Code § 425.55(a)(2).       In response to these “special and unique
28   circumstances,” Cal. Civ. Proc. Code § 425.55(3), California imposed a “high-




                                                4
Case 2:19-cv-05464-ODW-KS Document 50 Filed 03/04/21 Page 5 of 13 Page ID #:448




 1   frequency litigant fee” requiring high-frequency litigants to pay a $1,000 filing fee at
 2   the time of the filing of the initial complaint in addition to the standard filing fees.
 3   Cal. Gov’t Code § 70616.5. California law also requires complaints filed by high-
 4   frequency litigants to allege certain additional facts, including whether the action is
 5   filed by, or on behalf of, a high-frequency litigant, the number of construction-related
 6   accessibility claims filed by the high-frequency litigant in the preceding 12 months,
 7   the high-frequency litigant plaintiff’s reason for being in the geographic area of the
 8   defendant’s business, and the reason why the high-frequency litigant plaintiff desired
 9   to access the defendant’s business. See Cal. Civ. Proc. Code § 425.50(a)(4)(A).
10   C.    Supplemental Jurisdiction
11         In an action over which a district court possesses original jurisdiction, that court
12   “shall have supplemental jurisdiction over all other claims that are so related to claims
13   in the action within such original jurisdiction that they form part of the same case or
14   controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).
15   Even if supplemental jurisdiction exists, district courts have discretion to decline to
16   exercise supplemental jurisdiction:
17                The district courts may decline to exercise supplemental
18                jurisdiction over a claim under subsection (a) if—

19
                  (1)   the claim raises a novel or complex issue of State law,
                  (2) the claim substantially predominates over the claim or
20
                  claims over which the district court has original jurisdiction,
21
                  (3) the district court has dismissed all claims over which
22                it has original jurisdiction, or
23                (4) in exceptional circumstances, there             are   other
24                compelling reasons for declining jurisdiction.

25   28 U.S.C. § 1367(c). The Supreme Court has described 28 U.S.C. § 1367(c) as a
26   “codification” of the principles of “‘economy, convenience, fairness, and comity’”
27   that underlie the Supreme Court’s earlier jurisprudence concerning pendent
28   jurisdiction. City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 172–73 (1997)




                                                 5
Case 2:19-cv-05464-ODW-KS Document 50 Filed 03/04/21 Page 6 of 13 Page ID #:449




 1   (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988)); see also United
 2   Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (citation omitted) (“It has
 3   consistently been recognized that pendent jurisdiction is a doctrine of discretion, not
 4   of plaintiff’s right.   Its justification lies in considerations of judicial economy,
 5   convenience and fairness to litigants; if these are not present a federal court should
 6   hesitate to exercise jurisdiction over state claims, even though bound to apply state
 7   law to them. Needless decisions of state law should be avoided both as a matter of
 8   comity and to promote justice between the parties, by procuring for them a surer-
 9   footed reading of applicable law.”).
10         District courts may decline to exercise jurisdiction over supplemental state law
11   claims “[d]epending on a host of factors” including “the circumstances of the
12   particular case, the nature of the state law claims, the character of the governing state
13   law, and the relationship between the state and federal claims.” City of Chicago,
14   522 U.S. at 173. The supplemental jurisdiction statute “reflects the understanding
15   that, when deciding whether to exercise supplemental jurisdiction, ‘a federal court
16   should consider and weigh in each case, and at every stage of the litigation, the values
17   of judicial economy, convenience, fairness, and comity.’”          Id. (quoting Cohill,
18   484 U.S. at 350).
19         The Ninth Circuit does not require an “explanation for a district court’s reasons
20   [for declining supplemental jurisdiction] when the district court acts under” 28 U.S.C.
21   §§ 1367(c)(1)-(3), San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 478
22   (9th Cir. 1998), but does require a district court to “articulate why the circumstances
23   of the case are exceptional in addition to inquiring whether the balance of the Gibbs
24   values provide compelling reasons for declining jurisdiction in such circumstances.”
25   Exec. Software N. Am. Inc. v. U.S. Dist. Court for the Cent. Dist. of Cal., 24 F.3d
26   1545, 1558 (9th Cir. 1994). According to the Ninth Circuit, this “inquiry is not
27   particularly burdensome.” Id. When declining to exercise supplemental jurisdiction
28   under 28 U.S.C. § 1367(c)(4), “the court must identify the predicate that triggers the




                                                 6
Case 2:19-cv-05464-ODW-KS Document 50 Filed 03/04/21 Page 7 of 13 Page ID #:450




 1   applicability of the category (the exceptional circumstances), and then determine
 2   whether, in its judgment, the underlying Gibbs values are best served by declining
 3   jurisdiction in the particular case (the compelling reasons).” Id.
 4   D.    The Court Declines to Exercise Supplemental Jurisdiction Over Plaintiff’s
 5         Construction-Related Accessibility Claim

 6         Because California’s heightened pleading standards and increased filing fees do
 7   not apply in federal court, plaintiffs can circumvent the restrictions California has
 8   imposed on Unruh Act claims alleging construction-related accessibility claims
 9   simply by relying on § 1367(a)’s grant of supplemental jurisdiction to file their Unruh
10   Act claims in federal court when they combine construction-related accessibility
11   claims with an ADA claim for injunctive relief. The number of construction-related
12   accessibility claims filed in the Central District has skyrocketed both numerically and
13   as a percentage of total civil filings since California began its efforts to curtail the
14   filing of such actions. According to statistics compiled by the Clerk’s Office, in 2013,
15   the first year in which California’s initial limitations on such cases were in effect,
16   there were 419 ADA cases filed in the Central District, which constituted 3% of the
17   civil actions filed. Filings of such cases increased from 928 (7% of civil cases) in
18   2014, the year before the imposition of the additional $1,000 filing fee and additional
19   pleading requirements for high-frequency litigants, to 1,386 (10% of civil cases) in
20   2016, the first full year of those requirements. The number and percentage of such
21   cases filed in the Central District has increased in each year since California acted to
22   limit the filings by high-frequency litigants, reaching 1,670 (12% of civil cases) in
23   2017, 1,670 (18% of civil cases) in 2018, 3,595 cases (24% of civil cases) in 2019,
24   and 2,149 cases (27% of civil cases) in the first six months of 2020.
25         By enacting restrictions on the filing of construction-related accessibility
26   claims, California has expressed a desire to limit the financial burdens California’s
27   businesses may face for claims for damages under the Unruh Act and other state law
28   theories. By filing these actions in federal court, Plaintiff has evaded these limits and




                                                 7
Case 2:19-cv-05464-ODW-KS Document 50 Filed 03/04/21 Page 8 of 13 Page ID #:451




 1   sought a forum in which Plaintiff can claim these state law damages in a manner
 2   inconsistent with the state law’s requirements. This situation, and the burden the ever-
 3   increasing number of such cases poses to the federal courts, presents “exceptional
 4   circumstances” and “compelling reasons” that justify the Court’s discretion to decline
 5   to exercise supplemental jurisdiction over Plaintiff’s Unruh Act and any other state
 6   law claims in this action under 28 U.S.C. § 1367(c)(4).
 7         Declining to exercise supplemental jurisdiction over Plaintiff’s Unruh Act and
 8   any other construction-related accessibility claim in these circumstances supports the
 9   values of judicial economy, convenience, fairness, and comity:
10                As a high-frequency litigant . . . the Court finds it would be
                  improper to allow Plaintiff to use federal court as an end-
11
                  around to California’s pleading requirements. Therefore, as
12                a matter of comity, and in deference to California’s
13                substantial interest in discouraging unverified disability
                  discrimination claims, the Court declines supplemental
14                jurisdiction over Plaintiff’s Unruh Act claim.
15   Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017); see also Gibbs,
16   383 U.S. at 726; Molski v. Hitching Post I Rest., Inc., CV 04-1077 SVW (RNBx),
17   2005 WL 3952248, at *9 (C.D. Cal. May 25, 2005) (“Because the California courts
18   should be given an opportunity to interpret California’s disability laws, because the
19   calculated effort to avoid having California courts decide issues of California law is to
20   be discouraged, and because the parties themselves are entitled to a surer-footed
21   interpretation of California’s disability laws, the Court finds that compelling reasons
22   exist to decline supplemental jurisdiction over Molski’s state law claims.”).
23         Although some plaintiffs and their counsel have argued that they file in federal
24   court not to evade California’s restrictions, but because of the quality of the judges,
25   the ease of the ECF system for filing, and the prevalence of federal ADA decisional
26   authority, the Court finds such arguments unpersuasive and belied by the recent nature
27   of the dramatic increase in the filing of such cases in federal court. Indeed, those
28   reasons, if true at all, do not explain why nearly nine times more construction-related



                                                 8
Case 2:19-cv-05464-ODW-KS Document 50 Filed 03/04/21 Page 9 of 13 Page ID #:452




 1   accessibility actions are being filed in the Central District in 2019 than were filed in
 2   2013. As one district court recently explained:
 3                In attempting to show that his decision to file in federal
 4                court is not simply an attempt to evade California’s
                  heightened pleading rules, Schutza insists the ‘quality of
 5                judges [and] the quality of legal rulings’ is higher in federal
 6                court. This argument, of course, flies in the face of our
                  judicial system’s equal respect for state and federal courts.
 7
                  The convenience of electronic filing and the widespread
 8                availability of published opinions—other arguments Schutza
 9
                  advances—may be creature comforts that make filing in
                  federal court more enticing, but they hardly outweigh the
10                disservice that is done to California’s efforts to implement
11                and interpret its own law when federal courts exercise
                  supplemental jurisdiction over these claims. If Schutza were
12                able to articulate a persuasive reason for his decision to file
13                in federal court, perhaps this would be a different story. As
                  it stands, though, the Court can discern no basis for the state
14
                  law claim being filed in federal court other than to prevent
15                California from being able to apply and enforce its own
16                rules.
17   Schutza v. Alessio Leasing, Inc. (Alessio Leasing), CV 18-2154 LAB (AGS),
18   2019 WL 1546950, at *3 (S.D. Cal. Apr. 8, 2019); see also Schutza, 262 F. Supp. 3d
19   at 1031 (“It is unclear what advantage—other than avoiding state-imposed pleading
20   requirements—Plaintiff gains by being in federal court since his sole remedy under
21   the ADA is injunctive relief, which is also available under the Unruh Act.”). “Federal
22   courts may properly take measures to discourage forum-shopping, and here, where
23   Plaintiff has filed over one hundred disability discrimination cases, and settled more
24   than fifty of them in a two-year period, the Court finds this to be a compelling reason
25   to decline supplemental jurisdiction.” Schutza, 262 F. Supp. 3d at 1031 (footnote
26   omitted) (citing Hanna v. Plumer, 380 U.S. 460, 467–68 (1965)).
27         One firm that has filed over 1400 actions asserting construction-related
28   accessibility claims in the Central District since 2016 admitted in its Responses to the




                                                 9
Case 2:19-cv-05464-ODW-KS Document 50 Filed 03/04/21 Page 10 of 13 Page ID #:453




  1   Court’s Order to Show Cause, that filing in federal court is done to avoid the
  2   “financial burden” of California’s $1000 high-frequency litigant fee. (See Docket
  3   No. 16, Case No. CV 19-9468-ODW (SKx) at 7 (“[F]iling in state court would cause a
  4   ‘high-frequency litigant’ . . . such as Plaintiff to incur an unreasonable amount of
  5   financial burden in the amount of $1,000. Such financial burden would prohibit
  6   Plaintiff from enforcing his right to bring a substantial claim against individuals and
  7   entities who have injured Plaintiff in his right provided by ADA and applicable state
  8   statutes.”).) It is not, under the Gibbs factors, “fair” to defendants that plaintiffs may
  9   pursue construction-related accessibility claims in this Court while evading the
 10   limitations California has imposed on such claims. To allow federal courts to become
 11   an escape hatch allowing plaintiffs to pursue such claims—regardless of whether a
 12   particular plaintiff or the small number of law firms that frequently pursue these
 13   actions currently satisfies the definition of a “high-frequency litigant”—is also an
 14   affront to the comity between federal and state courts.
 15         California’s elected representatives, not this Court, have enacted laws
 16   restricting construction-related accessibility claims, and, as a result, dictated that these
 17   claims be treated differently than other actions.          By merely recognizing that
 18   enterprising attorneys have evaded California’s limitations on construction-related
 19   accessibility claims by filing these actions in federal court, this Court has not, as
 20   some plaintiffs’ counsel suggest, engaged in a “calendar clearing exercise,” acted out
 21   of “animus towards the case load of meritorious ADA and Unruh claims,” or
 22   “discriminat[ed] against those with disabilities.”      Nor does declining to exercise
 23   supplemental jurisdiction in these extraordinary circumstances reflect a preference for
 24   California’s restrictions on construction-related accessibility claims or offend the Erie
 25   doctrine as some plaintiffs suggest in their Responses to the Court’s Order to Show
 26   Cause. That the astronomical growth in the filing of these cases in federal court has
 27   coincided with California’s limitations on construction-related accessibility claims
 28   suggests that it is precisely because the federal courts have not adopted California’s




                                                   10
Case 2:19-cv-05464-ODW-KS Document 50 Filed 03/04/21 Page 11 of 13 Page ID #:454




  1   limitations on such claims that federal courts have become the preferred forum for
  2   them.
  3           The Court therefore concludes that “exceptional circumstances” and
  4   “compelling reasons” support the Court’s decision to decline to exercise supplemental
  5   jurisdiction over Plaintiff’s Unruh Act and other construction-related accessibility
  6   state law claims under 28 U.S.C. § 1367(c)(4). In reaching this conclusion, the Court
  7   notes that a significant number of judges both within the Central District of California
  8   and elsewhere have similarly declined to exercise supplemental jurisdiction over
  9   construction-related accessibility claims asserted under state law. See, e.g., Langer v.
 10   Easton, CV 19-8562 PSG (ADSx) (C.D. Cal. Nov. 7, 2019) (Gutierrez, J.); Zatian v.
 11   Triple M Props., SACV 19-1951 JLS (DFMx) (C.D. Cal. Nov. 21, 2019) (Staton, J.);
 12   Whitaker v. Gomez, CV 19-8378 RSWL (MRWx) (C.D. Cal. Feb. 10, 2020) (Lew, J.);
 13   Garcia v. Dilbiyan, CV 20-1389 CJC (JCx) (C.D. Cal. Feb. 25, 2020) (Carney, J.);
 14   Garcia v. Khalil, CV 20-1280 ODW (PVCx) (C.D. Cal. Mar. 2, 2020) (Wright, J.);
 15   Garcia v. Ross Stores, Inc., CV 20-1392 RGK (JPRx) (C.D. Cal. Mar. 13, 2020)
 16   (Klausner, J.); Fernandez v. McAuley, CV 20-1279 MWF (GJSx) (C.D. Cal. Mar. 30,
 17   2020) (Fitzgerald, J.); Garcia v. Thomas, CV 20-684 VAP (PLAx) (C.D. Cal. May 7,
 18   2020) (Phillips, J.); Whitaker v. 7707 Sunset, Inc., CV 20-1149 DMG (AGRx) (C.D.
 19   Cal. May 26, 2020) (Gee, J.); see also Reyes v. Snoozetown, LLC, CV 3:18-498 H
 20   (JLB), 2018 WL 3438753 (S.D. Cal. July 16, 2018) (Huff, J.); Schutza v. Lamden, CV
 21   3:17-2562 L (JLB), 2018 WL 4385377 (S.D. Cal. Sept. 14, 2018) (Lorenz, J.);
 22   Rutherford v. Ara Lebanese Grill, CV 18-1497 AJB (WVG), 2019 WL 1057919
 23   (S.D. Cal. Mar. 6, 2019) (Battaglia, J.)2; Schutza v. Alessio Leasing, Inc., CV 18-2154
 24   LAB (AGS), 2019 WL 1546950 (S.D. Cal. Apr. 8, 2019) (Burns, J.); Reyes v.
 25
      2
        Several of the Responses filed by the firms representing plaintiffs cited to Schoors v. Seaport
 26   Village Operating Co., CV 16-3089 AJB (BGS), 2017 WL 1807954 (S.D. Cal. May 5, 2017), in
 27   which Judge Battaglia denied a defendant’s request to decline to exercise supplemental jurisdiction.
      More recently, in Rutherford v. Ara Lebanese Grill, Judge Battaglia concluded that extraordinary
 28   circumstances and compelling reasons justified his decision to decline to exercise supplemental
      jurisdiction over plaintiff’s construction-related accessibility claim.



                                                      11
Case 2:19-cv-05464-ODW-KS Document 50 Filed 03/04/21 Page 12 of 13 Page ID #:455




  1   Flourshings Plus, Inc., CV 19-261 JM (WVG), 2019 WL 1958284 (S.D. Cal. May 2,
  2   2019) (Miller, J.); Velez v. Cloghan Concepts, LLC, CV 3:18-1901 BTM (BGS), 2019
  3   WL 2423145 (S.D. Cal. June 10, 2019) (Moskowitz, J.); Langer v. Petras, CV 19-
  4   1408 CAB (BGS), 2019 WL 3459107 (S.D. Cal. July 31, 2019) (Bencivengo, J.).
  5         Exercising the Court’s discretion to decline supplemental jurisdiction does not
  6   deprive Plaintiff of any remedies. Nor does it allow an ADA claim for injunctive
  7   relief to go unaddressed. The ADA claim remains pending in this Court. That the
  8   ADA contains an anti-preemption clause does not indicate, as some plaintiffs’ counsel
  9   suggest, that Congress intended for federal courts to provide a forum allowing
 10   plaintiffs to evade state law restrictions on state law claims.           See 42 U.S.C.
 11   § 12201(b). Whatever inefficiencies are created by the Court’s decision to decline to
 12   exercise supplemental jurisdiction are problems created by Plaintiff’s filing of this
 13   action in federal court rather than in a state court:
 14                [T]here is no relief available to [plaintiff] in federal court
 15                that could not be secured in state court. Had he brought this
                   suit in state court, there would have been only one suit
 16                pending and he would have been eligible to receive every
 17                form of relief he seeks: an injunction, money damages, and
                   attorney’s fees. By being “inefficient” and declining to
 18
                   exercise supplemental jurisdiction over his state claim, this
 19                Court is simply recognizing that California has a strong
 20
                   interest in interpreting and enforcing its own rules without
                   federal courts serving as a convenient end-around for
 21                creative litigants. If that results in occasional inefficiency,
 22                it’s a worthwhile tradeoff.
 23   Alessio Leasing, 2019 WL 1546950, at *4. The Court additionally notes that if
 24   Plaintiff legitimately seeks to litigate this action in a single forum, Plaintiff may
 25   dismiss this action and refile it in a state court in accordance with the requirements
 26   California has imposed on such actions.                 Finally, by declining to exercise
 27   supplemental jurisdiction, the Court is merely restoring the balance Congress struck
 28   when it enacted the ADA and provided a private right of action for injunctive relief




                                                   12
Case 2:19-cv-05464-ODW-KS Document 50 Filed 03/04/21 Page 13 of 13 Page ID #:456




  1   and an award of attorneys’ fees, but did not allow for the recovery of statutory
  2   damages.
  3                                 IV.    CONCLUSION
  4         For all of the foregoing reasons, the Court, in its discretion, declines to exercise
  5   supplemental jurisdiction over Plaintiff’s Unruh Act claim and any other construction-
  6   related accessibility state law claim. The Court therefore GRANTS Defendant’s
  7   Motion (ECF No. 34) and dismisses Plaintiff’s Unruh Act claim without prejudice.
  8   See 28 U.S.C. § 1367(c)(4).
  9
 10         IT IS SO ORDERED.
 11
 12         March 4, 2021
 13
 14                                 ____________________________________
 15                                          OTIS D. WRIGHT, II
                                     UNITED STATES DISTRICT JUDGE
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                 13
